DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 March 2021 has been entered.

Applicant's amendment, filed 19 March 2021, is acknowledged.  Claims 3, 12, 15, 20, and 21 have been cancelled or were cancelled previously.  No claims have been amended or added.  Claims 1, 2, 4-11, 13, 14, 16-19, and 22 are pending and under consideration.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements filed 01 April 2021 and 19 March 2021 have been considered.  Initialed copies of the IDSs accompany this Office Action.  
In accordance with the request in the IDS transmittal filed 19 March 2019, the dates provided for NPL48 and NPL84 have been corrected.  To avoid duplicate listing of references, the corrected citations are provided on the attached PTO-892 rather than on the PTO/SB/08.  Acknowledgment is also made of the corrected statement of relevance regarding TW I597290 on the IDS filed 23 May 2019.  USSN 13990088 has been considered.

Terminal Disclaimer
The terminal disclaimer filed on 19 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US9975966 or any patent issuing from USSN 15963221 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s provision of a terminal disclaimer obviated the rejections of record.  An updated search of the prior art did not identify a bispecific antibody that binds CD3 and glypican-3 and comprises the complementarity determining regions (CDRs) recited in independent claims 1 or 22.
Claims 1, 2, 4-11, 13, 14, 16-19, and 22 are therefore allowed. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960.  The examiner can normally be reached on Mon to Fri generally 7:30-6:00 (with midday flex).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA H ROARK/Primary Examiner, Art Unit 1643